Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to claims filed 07/22/2022.
Claims 4-15 are pending.

Participation in DSMER Pilot Program
Examiner acknowledges and accepts Applicant’s participation in the DSMER Pilot Program.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 4-15 are rejected under 35 U.S.C. 101 because the claimed invention recites a judicial exception, is directed to that judicial exception, an abstract idea, as it has not been integrated into practical application and the claims further do not recite significantly more than the judicial exception. Examiner has evaluated the claims under the framework provided in the 2019 Patent Eligibility Guidance published in the Federal Register 01/07/2019 and has provided such analysis below.
Step 1: Claims 4-9 are directed to methods and fall within the statutory category of processes; and Claims 10-15 are directed to devices and falls within the statutory category of machines. Therefore, “Are the claims to a process, machine, manufacture or composition of matter?” Yes.
In order to evaluate the Step 2A inquiry “Is the claim directed to a law of nature, a natural phenomenon or an abstract idea?” we must determine, at Step 2A Prong 1, whether the claim recites a law of nature, a natural phenomenon or an abstract idea and further whether the claim recites additional elements that integrate the judicial exception into a practical application.
Step 2A Prong 1:
Claims 4 and 10: The limitations of “executing the workflow by selecting an optimal combination among all possible combinations of the candidate functions for execution of the workflow, … wherein the executing the workflow by selecting an optimal combination comprises: determining whether the parallel distributed processing is needed for the candidate function based on the amount of data of the input of the candidate function; if the result of the determining indicates that the parallel distributed processing is needed for the candidate function, selecting candidate function written in a language supporting parallel distributed processing and if the result of the determining indicates that the parallel distributed processing is not needed for the candidate function, selecting a candidate function written in the same programming language as the previous execution function” and “wherein, if necessary, output data of one execution function is converted” and, as drafted, is a process that, but for the recitation of generic computing components, under its broadest reasonable interpretation, covers performance of the limitation in the mind. For example, a person can think and observe, judge and evaluate possible combinations of function and mentally evaluate the optimal combination for a workflow. Moreover, a person can mentally evaluate whether to distribute processing by observing and evaluating the amount of input data to be processed. Further still, a person can mentally judge whether the aforementioned mental evaluation resulted in the need for distributed processing or not and in response mentally select a programming language that does or does not support distributed processing as appropriate. Further, a person can think and observe, judge and evaluate execution of a first function and mentally (or with pen and paper) convert the format of the output data to a format of another programming language if mentally evaluated as being necessary.
Therefore, Yes, claims 4 and 10 recite judicial exceptions.
The claims have been identified to recite judicial exceptions, Step 2A Prong 2 will evaluate whether the claims are directed to the judicial exception.
Step 2A Prong 2: 
Claims 4 and 10: The judicial exception is not integrated into a practical application. In particular, the claim recites the following additional elements – “performed by a computing device”, “a memory” and “a processor that executes” which are merely recitations of generic computing components and functions (see MPEP § 2106.05(b)) which does not integrate a judicial exception into practical application. Further, the claims recite the following additional elements – “for executing heterogeneous language function”, “workflow defined to perform a plurality of functional units in sequence, wherein each functional unit included in the plurality of functional units corresponds to a plurality of candidate functions implemented in different programming languages”, “memory into which a heterogeneous function execution program is loaded” and “processor for executing the heterogeneous language function execution program loaded into the memory” which is merely a recitation of a field of use/technological environment (see MPEP § 2106.05(h)) which does not integrate a judicial exception into practical application. Moreover, the claims recite the following additional elements – “obtaining a workflow” and “such converted data is transferred as input data for a subsequent execution function when the workflow is executed” which is merely insignificant pre-solution data gathering activity (which will be further addressed in Step 2B below with regard to also being Well-Understood, Routine and Conventional) that does not integrate a judicial exception into practical application (see MPEP § 2106.05(g)).
Therefore, “Do the claims recite additional elements that integrate the judicial exception into a practical application? No, these additional elements do not integrate the abstract idea into a practical application and they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
After having evaluating the inquires set forth in Steps 2A Prong 1 and 2, it has been concluded that claims 4 and 10 not only recite a judicial exception but that the claims are directed to the judicial exception as the judicial exception has not been integrated into practical application.
Step 2B: 
Claims 4, and 10: The claims do not include additional elements, alone or in combination, that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements amount to no more than generic computing components and field of use/technological environment which do not amount to significantly more than the abstract idea. Further, the insignificant pre-solution data gathering activity is also Well-Understood, Routine and Conventional, see at least MPEP § 2106.05(d)(II) “The courts have recognized the following computer functions as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity … i. Receiving or transmitting data over a network … iv. Storing and retrieving information in memory”, that is, insignificant pre-solution data gathering is merely receiving/retrieving data which the courts have recognized as being Well-Understood, Routine and Conventional. Both the obtaining a workflow and the transferring converted data as input to a subsequent function are steps in which data is received or transmitted.
Therefore, “Do the claims recite additional elements that amount to significantly more than the judicial exception? No, these additional elements, alone or in combination, do not amount to significantly more than the judicial exception.
Having concluded analysis within the provided framework, Claims 4 and 10 do not recite patent eligible subject matter under 35 U.S.C. § 101.
With regard to claims 5-6 and 14-15, they recite additional abstract idea recitations of “wherein executing the workflow comprises comparing an execution time of a workflow including a first candidate function with an execution time of a workflow including a second candidate function, and executing a workflow calling a candidate function that takes a minimum execution time” and “wherein executing the workflow comprises, only in the case of an initial first time execution of the workflow, comparing the execution time of the workflow including the first candidate function with the execution time of the workflow including the second candidate function, and executing a candidate function included in a workflow that takes the minimum execution time” as drafted, is a process that, but for the recitation of generic computing components, under its broadest reasonable interpretation, covers performance of the limitation in the mind. For example, a person can think about and observe, judge and evaluate a simple comparison of functions and select the function with the minimum execution time and further may mentally perform this only on the first execution. Further, claims 5-6 and 14-15 do not recite any further additional elements and for the same reasons as above with regard to integration into practical application and whether additional elements amount to significantly more, claims 5-6 and 14-15 also fails both Step 2A prong 2, thus the claims are directed to the judicial exception as it has not been integrated into practical application, and fails Step 2B as not amounting to significantly more Therefore, Claims 5-6 and 14-15 do not recite patent eligible subject matter under 35 U.S.C. § 101.
With regard to claims 7 and 11, they recite additional element recitations of “wherein obtaining the workflow comprises obtaining a workflow that includes a call for a functionality to perform a first function and a call for a function to perform a second functionality, wherein executing the candidate function included in the workflow comprises executing one of a first candidate function and a second candidate function performing the first functionality, and executing one of a third candidate function and a fourth candidate function performing the second functionality, wherein a programming language of the first candidate function and a programming language of the second candidate function are different, and a programming language of the third candidate function and a programming language of the fourth candidate function are different” which is merely a recitation of field of use/technological environment (see MPEP § 2106.05(h)) without imposing meaningful limitation which does not integrate a judicial exception into practical application, that is, these details merely specify the functions that the workflows perform and that the languages are different but no active step of the instant invention (i.e., facilitating the interaction of two functions in two different languages), merely the fact that the environment within which the instant invention operates happens to have these functions and languages. Further, claims 7 and 11 do not recite any further additional elements and for the same reasons as above with regard to integration into practical application and whether additional elements amount to significantly more, claims 7 and 11 also fail both Step 2A prong 2, thus the claims are directed to the judicial exception as they have not been integrated into practical application, and fail Step 2B as not amounting to significantly more. Therefore, Claims 7 and 11 do not recite patent eligible subject matter under 35 U.S.C. § 101.
With regard to claims 8-9 and 12-13, they recite additional abstract idea recitations of “wherein executing one of the third candidate function and the fourth candidate function comprises obtaining a workflow including one of the first candidate function or the second candidate function and one of the third candidate function or the fourth candidate function, wherein the obtained workflow takes a minimum execution time” and “wherein obtaining the workflow including one of the first candidate function or the second candidate function and one of the third candidate function or the fourth candidate function comprises obtaining the workflow including one of the first candidate function or the second candidate function and one of the third candidate function or the fourth candidate function by using an optimization algorithm” as drafted, is a process that, but for the recitation of generic computing components, under its broadest reasonable interpretation, covers performance of the limitation in the mind. For example, a person can think about and observe, judge and evaluate the functions and mentally select the function that is most optimal being the function with the minimum execution time. Further, claims 8-9 and 12-13 do not recite any further additional elements and for the same reasons as above with regard to integration into practical application and whether additional elements amount to significantly more, claims 8-9 and 12-13 also fails both Step 2A prong 2, thus the claims are directed to the judicial exception as it has not been integrated into practical application, and fails Step 2B as not amounting to significantly more Therefore, Claims 8-9 and 12-13 do not recite patent eligible subject matter under 35 U.S.C. § 101.
Therefore, Claims 4-15 do not recite patent eligible subject matter under 35 U.S.C. § 101.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.	Claims 4-15 are rejected under 35 U.S.C. 103 as being unpatentable over TAN et al. EP3267310A1 (hereafter Tan) in view of KOBAYASHI Pub. No. US 2017/0090882 A1 (hereafter Kobayashi) in view of LIU et al. CN 109189750 A (hereafter Liu). Citations to Liu refer to English Translation provided herewith.

With regard to claim 4, Tan teaches a method for executing heterogeneous language functions (multiple types of computing frameworks contained in the resource management system share one cluster resource, and programming languages of the computing frameworks are different. Therefore, when receiving a to-be-processed data task, a user usually designates, according to experience, a computing framework to execute the to-be-processed data task rather than selecting a computing framework according to operation time and resource consumption in at least ¶ [0005] and selecting, in the candidate computing frameworks according to the predicated operation time and resource consumption that correspond to each candidate computing framework when the candidate computing framework executes the sub-task in at least ¶ [0022]), the method being performed by a computing device, and comprising (in at least ¶ [0024] and Fig. 1 and 4):
obtaining a workflow (receiving a task request, where the task request carries a task submitted by a user in at least ¶ [0008]) defined to perform a plurality of functional units in sequence (Optionally, the task submitted by the user includes multiple sub-tasks. A distribution sequence of the sub-tasks in the task is similar to a directed acyclic graph. Referring to FIG. 3, a task T includes five sub-tasks, respectively T1, T2, T3, T4, and T5. Task decomposition processing is performed on the task T. The task T may be decomposed into T1->T2->T3->T4->T5 or T1->T3->T2->T4->T5, T2 and T3 may be executed simultaneously, and the other steps are performed sequentially in at least ¶ [0044]), wherein each functional unit included in the plurality of functional units corresponds to a plurality of candidate functions implemented in different programming languages (each computing framework may implement multiple different types of functions, that is, each computing framework is capable of executing multiple types of tasks, so that each computing framework provides a corresponding API to implement each function that the computing framework can implement in at least ¶ [0038] and Perform the following operations for each sub-task in the sub-task set: determining, in all computing frameworks configured in a system, computing frameworks that are capable of executing the sub-task as candidate computing frameworks in at least ¶ [0047] and In this example, it is assumed that each of the sub-tasks has two optional computing frameworks: Hadoop and Spark in at least ¶ [0063] and ¶ [0038] and ¶ [0038] and multiple types of computing frameworks contained in the resource management system share one cluster resource, and programming languages of the computing frameworks are different in at least ¶ [0005]); and
executing the workflow by selecting an optimal combination among all possible combinations of the candidate functions for execution of the workflow (separately predicting, according to the input data of the sub-task and a predication model that corresponds to each candidate computing framework, operation time and resource consumption that correspond to each candidate computing framework when the candidate computing framework executes the sub-task; and selecting, in the candidate computing frameworks according to the predicated operation time and resource consumption that correspond to each candidate computing framework when the candidate computing framework executes the sub-task, a target computing framework executing the sub-task in at least ¶ [0047] and the candidate computing framework whose resource consumption is less than the available resource and that has the shortest operation time is dynamically selected to execute the sub-task, thereby improving efficiency of executing the sub-task, and improving working performance of the system in at least ¶ [0053] and ¶ [0063]).
Tan teaches a method of executing a plurality of functions of differing programming languages (And API for communicating therebetween, see at least ¶ [0038] – [0042]) but does not specifically teach that the output of one function is input to another function wherein the format needs to be converted.
However, in analogous art  Kobayashi teaches a method for executing heterogeneous input/output (Appropriately adding the faculty of data format conversion or data array conversion to data-transfer functions as described above, it is possible to readily cope with the switching of the processing unit in charge of process execution even with the processing units different in data format. That is, data format or data array conversion is programmed in combination with the switching of the processing unit in charge of process execution even in the case of different kinds of processing units differing from each other in data format or data array, which makes possible to readily switch the processing unit in charge of process execution for each node and therefore, to increase the design productivity in at least ¶ [0100]), the method being performed by a computing device, and comprising (FIG. 4 is a block diagram showing an example of the configuration of hardware which the program development support system 10 is implemented on … The program development support system 10 is materialized as software (program development support software) working on a computer 9 including a display device 7 and an input device 8, e.g. a mouse. The program development support software is supplied to a computer 9 through one of various forms of computer-readable media in at least ¶ [0040] – [0041]):
obtaining a workflow  defined to perform a plurality of functional units in sequence, wherein, if necessary, output data of one execution function is converted and such converted data is transferred as input data for a subsequent execution function when the workflow is executed (wherein on condition that the format of input data of the first process-executing function is different from a format of output data of a process-executing function executed by a processing unit different from the first processing unit and just prior to the first process-executing function, the first data-transfer function has the faculties of transferring the input data from the different processing unit, and of converting the output data format into the input data format, and on condition that a format of input data of the second process-executing function is different from a format of output data of a process-executing function executed by a processing unit different from the second processing unit and just prior to the second process-executing function, the second data-transfer function has the faculties of transferring the input data from the different processing unit and of converting the output data format into the input data format in at least claim 8 and claim 18); and
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to combine the converting the output of one function to be input to another function with the systems and methods of Tan resulting in a system in which the output of a first function in one language is input to a second function in a different language, as in Tan, is converted to a format compatible with the second function as in Kobayashi. A person having ordinary skill in the art would have been motivated to make this combination, with a reasonable expectation of success, for the purpose of extending the flexibility and efficiency of utilizing the optimum processing for each function whilst maintaining continuity between functions dependent upon output of another (see at least Kobayashi ¶ [0012]), that is, utilizing the ability to convert the format of Kobayashi allows Tan to schedule function execution on the most optimum resources even in view of a format mismatch as Tan can utilize the format conversion of Kobayashi to mitigate that drawback.
Tan teaches a method of executing a plurality of functions of differing programming languages (And API for communicating therebetween, see at least ¶ [0038] – [0042]) and Kobayashi teaches that the output of one function is input to another function wherein the format needs to be converted but Tan and Kobayashi do not specifically teach determining to parallelly distribute the workflow based on input data size and utilizing a language which supports parallel processing when distributed parallelly.
However, in analogous art Liu teaches wherein the executing the workflow by selecting an optimal combination comprises: determining whether the parallel distributed processing is needed for the candidate function based on the amount of data of the input of the candidate function (Therefore, using an analysis module of different running modes can to distinguish the container image. the container is preferably Docker application container engine technology, the management system of the OS of the container (Operating System) of the previous layer provides a layer of Runtime runtime to Code code can call the OS related information and input and output management. language version of the analysis module, a single operation or distributed operation information such as when creating the analysis module … Of course also may be based on upstream analysis module output data type, data format, data, analyzing the running mode of calculation complexity of algorithm module determined in the analysis module. if the data access mode is the Hadoop distributed file system hdfs a file or hives distributed database table, data is 2T, distributed platform currently available computing resource, analyzing module algorithm iteration times is more, the operation amount is large. intelligent judgement of the system adopts the distributed running the analytic module, when the data access mode is the local file is 1G data, a single computing cluster is currently available computing resources, computing complexity generally, intelligent judging system uses single running the analytic module in  at least page 8 line 41 – page 9 line 10);
if the result of the determining indicates that the parallel distributed processing is needed for the candidate function, selecting candidate function written in a language supporting parallel distributed processing; and if the result of the determining indicates that the parallel distributed processing is not needed for the candidate function, selecting a candidate function written in the same programming language as the previous execution function (Because when creating a workflow module, the workflow module only refers to an analysis module, can be created based on different development language analysis module to identify, therefore, may be based on the identification of each analysis module and/or development language determining each analysis module is single machine operation or distributed operation. stand-alone operation and distributed operation of analysis module uses the development language is obviously different. to support distributed operation, need to use a programming language distributed version, a distributed version and single machine version referenced by different programming language library and the analysis module operating mode version only needs integrated container mirror the corresponding language library, setting the corresponding runtime (Runtime) assembly in at least page 8 lines 29-37).
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to combine the determining to parallelly distribute the workflow based on input data size and utilizing a language which supports parallel processing when distributed parallelly of Liu with the systems and methods of Tan and Kobayashi resulting in a system in which Tan’s determination of optimal execution of workflow among functions of different languages further implements the determining to parallelly distribute the workflow based on input data size and utilizing a language which supports parallel processing when distributed parallelly of Liu. A person having ordinary skill in the art would have been motivated to make this combination, with a reasonable expectation of success, for the purpose of improving efficiency of the workflow processing through achieving a flexibility and fine balance of resource consumption through analysis and implementation of single or distributed operation (see at least Liu page 6 lines 43-49).

With regard to claim 5, Tan teaches wherein executing the workflow comprises comparing an execution time of a workflow including a first candidate function with an execution time of a workflow including a second candidate function (separately predicting, according to the input data of the sub-task and a predication model that corresponds to each candidate computing framework, operation time and resource consumption that correspond to each candidate computing framework when the candidate computing framework executes the sub-task; and selecting, in the candidate computing frameworks according to the predicated operation time and resource consumption that correspond to each candidate computing framework when the candidate computing framework executes the sub-task, a target computing framework executing the sub-task in at least ¶ [0047]), and executing a workflow calling a candidate function that takes a minimum execution time (the candidate computing framework whose resource consumption is less than the available resource and that has the shortest operation time is dynamically selected to execute the sub-task, thereby improving efficiency of executing the sub-task, and improving working performance of the system in at least ¶ [0053]).

With regard to claim 6, Tan teaches wherein executing the workflow comprises, only in the case of an initial first time execution of the workflow (when the task request carries input data of the task submitted by the user, the input data of each sub-task is directly determined according to the input data of the task, or corresponding input data is directly determined according to each sub-task in at least ¶ [0046] and separately predicting, according to the input data of the sub-task in at least ¶ [0047], Examiner notes, that the predicting is based on the input data and the input data is received when the task is first submitted, thus, the comparison is performed only on initial first time execution) comparing the execution time of the workflow including the first candidate function with the execution time of the workflow including the second candidate function (separately predicting, according to the input data of the sub-task and a predication model that corresponds to each candidate computing framework, operation time and resource consumption that correspond to each candidate computing framework when the candidate computing framework executes the sub-task; and selecting, in the candidate computing frameworks according to the predicated operation time and resource consumption that correspond to each candidate computing framework when the candidate computing framework executes the sub-task, a target computing framework executing the sub-task in at least ¶ [0047]), and executing a candidate function included in a workflow that takes the minimum execution time (the candidate computing framework whose resource consumption is less than the available resource and that has the shortest operation time is dynamically selected to execute the sub-task, thereby improving efficiency of executing the sub-task, and improving working performance of the system in at least ¶ [0053]).

With regard to claim 7, Tan teaches wherein obtaining the workflow comprises obtaining a workflow (receiving a task request, where the task request carries a task submitted by a user in at least ¶ [0008]) that includes a call for a functionality to perform a first function and a call for a function to perform a second functionality (each computing framework may implement multiple different types of functions, that is, each computing framework is capable of executing multiple types of tasks, so that each computing framework provides a corresponding API to implement each function that the computing framework can implement in at least ¶ [0038] and Perform the following operations for each sub-task in the sub-task set: determining, in all computing frameworks configured in a system, computing frameworks that are capable of executing the sub-task as candidate computing frameworks in at least ¶ [0047] and In this example, it is assumed that each of the sub-tasks has two optional computing frameworks: Hadoop and Spark in at least ¶ [0063] and ¶ [0038] and multiple types of computing frameworks contained in the resource management system share one cluster resource, and programming languages of the computing frameworks are different in at least ¶ [0005]),
wherein executing the candidate function included in the workflow comprises executing one of a first candidate function and a second candidate function performing the first functionality, and wherein a programming language of the first candidate function and a programming language of the second candidate function are different (For T1, it is predicated that the memory usage is 3,812.40012 MB when T1 is executed by using Hadoop, but the memory usage is 13,978.79972 MB when T1 is executed by using Spark. Apparently, both the two memory usages are less than the available memory 15,000 MB of the system. However, the predicated operation time in Spark is 354.16008 milliseconds, and is less than the predicated operation time of 2,541.60062 milliseconds in Hadoop. Therefore, Spark is used for executing T1 in at least ¶ [0066]), and
executing one of a third candidate function and a fourth candidate function performing the second functionality, a programming language of the third candidate function and a programming language of the fourth candidate function are different (For T2, it is predicated that the memory usage is 1,270.79992 MB when T2 is executed by using Hadoop, but the memory usage is 8,895.60112 MB when T2 is executed by using Spark. Both the two memory usages are less than the available memory 15,000 MB of the system. However, the predicated operation time in Spark is 5,083.204 milliseconds, and is greater than the predicated operation time of 508.32184 milliseconds in Hadoop. Therefore, Hadoop is used for executing T2 in at least ¶ [0067]).

With regard to claim 8, Tan teaches wherein executing one of the third candidate function and the fourth candidate function comprises obtaining a workflow including one of the first candidate function or the second candidate function and one of the third candidate function or the fourth candidate function, wherein the obtained workflow takes a minimum execution time (separately predicting, according to the input data of the sub-task and a predication model that corresponds to each candidate computing framework, operation time and resource consumption that correspond to each candidate computing framework when the candidate computing framework executes the sub-task; and selecting, in the candidate computing frameworks according to the predicated operation time and resource consumption that correspond to each candidate computing framework when the candidate computing framework executes the sub-task, a target computing framework executing the sub-task in at least ¶ [0047] and the candidate computing framework whose resource consumption is less than the available resource and that has the shortest operation time is dynamically selected to execute the sub-task, thereby improving efficiency of executing the sub-task, and improving working performance of the system in at least ¶ [0053]).

With regard to claim 9, Tan teaches wherein obtaining the workflow including one of the first candidate function or the second candidate function and one of the third candidate function or the fourth candidate function comprises obtaining the workflow including one of the first candidate function or the second candidate function and one of the third candidate function or the fourth candidate function by using an optimization algorithm (separately predicting, according to the input data of the sub-task and a predication model that corresponds to each candidate computing framework, operation time and resource consumption that correspond to each candidate computing framework when the candidate computing framework executes the sub-task; and selecting, in the candidate computing frameworks according to the predicated operation time and resource consumption that correspond to each candidate computing framework when the candidate computing framework executes the sub-task, a target computing framework executing the sub-task in at least ¶ [0047] and the candidate computing framework whose resource consumption is less than the available resource and that has the shortest operation time is dynamically selected to execute the sub-task, thereby improving efficiency of executing the sub-task, and improving working performance of the system in at least ¶ [0053]).

With regard to claim 10, a computing device, comprising: a memory (in at least ¶ [0024] and Fig. 1 and 4) into which a heterogeneous function execution program is loaded; and a processor that executes (in at least ¶ [0024] and Fig. 1 and 4) the heterogeneous language function execution program loaded into the memory, wherein the heterogeneous language function execution program comprises (multiple types of computing frameworks contained in the resource management system share one cluster resource, and programming languages of the computing frameworks are different. Therefore, when receiving a to-be-processed data task, a user usually designates, according to experience, a computing framework to execute the to-be-processed data task rather than selecting a computing framework according to operation time and resource consumption in at least ¶ [0005] and selecting, in the candidate computing frameworks according to the predicated operation time and resource consumption that correspond to each candidate computing framework when the candidate computing framework executes the sub-task in at least ¶ [0022]):
an instruction to obtain a workflow (receiving a task request, where the task request carries a task submitted by a user in at least ¶ [0008]) defined to perform a plurality of functional units in sequence (Optionally, the task submitted by the user includes multiple sub-tasks. A distribution sequence of the sub-tasks in the task is similar to a directed acyclic graph. Referring to FIG. 3, a task T includes five sub-tasks, respectively T1, T2, T3, T4, and T5. Task decomposition processing is performed on the task T. The task T may be decomposed into T1->T2->T3->T4->T5 or T1->T3->T2->T4->T5, T2 and T3 may be executed simultaneously, and the other steps are performed sequentially in at least ¶ [0044]), wherein each functional unit included in the plurality of functional units corresponds to a plurality of candidate functions implemented in different programming languages (each computing framework may implement multiple different types of functions, that is, each computing framework is capable of executing multiple types of tasks, so that each computing framework provides a corresponding API to implement each function that the computing framework can implement in at least ¶ [0038] and Perform the following operations for each sub-task in the sub-task set: determining, in all computing frameworks configured in a system, computing frameworks that are capable of executing the sub-task as candidate computing frameworks in at least ¶ [0047] and In this example, it is assumed that each of the sub-tasks has two optional computing frameworks: Hadoop and Spark in at least ¶ [0063] and ¶ [0038] and multiple types of computing frameworks contained in the resource management system share one cluster resource, and programming languages of the computing frameworks are different in at least ¶ [0005]); and
an instruction to execute the workflow by selecting an optimal combination among all possible combinations of the candidate functions for execution of the workflow (separately predicting, according to the input data of the sub-task and a predication model that corresponds to each candidate computing framework, operation time and resource consumption that correspond to each candidate computing framework when the candidate computing framework executes the sub-task; and selecting, in the candidate computing frameworks according to the predicated operation time and resource consumption that correspond to each candidate computing framework when the candidate computing framework executes the sub-task, a target computing framework executing the sub-task in at least ¶ [0047] and the candidate computing framework whose resource consumption is less than the available resource and that has the shortest operation time is dynamically selected to execute the sub-task, thereby improving efficiency of executing the sub-task, and improving working performance of the system in at least ¶ [0053] and ¶ [0063]).
Tan teaches a method of executing a plurality of functions of differing programming languages (And API for communicating therebetween, see at least ¶ [0038] – [0042]) but does not specifically teach that the output of one function is input to another function wherein the format needs to be converted.
However, in analogous art  Kobayashi teaches executes the heterogeneous input/output (Appropriately adding the faculty of data format conversion or data array conversion to data-transfer functions as described above, it is possible to readily cope with the switching of the processing unit in charge of process execution even with the processing units different in data format. That is, data format or data array conversion is programmed in combination with the switching of the processing unit in charge of process execution even in the case of different kinds of processing units differing from each other in data format or data array, which makes possible to readily switch the processing unit in charge of process execution for each node and therefore, to increase the design productivity in at least ¶ [0100]), a computing device, comprising (FIG. 4 is a block diagram showing an example of the configuration of hardware which the program development support system 10 is implemented on … The program development support system 10 is materialized as software (program development support software) working on a computer 9 including a display device 7 and an input device 8, e.g. a mouse. The program development support software is supplied to a computer 9 through one of various forms of computer-readable media in at least ¶ [0040] – [0041]):
obtain a workflow defined to perform a plurality of functional units in sequence, wherein, if necessary, output data of one execution function is converted and such converted data is transferred as input data for a subsequent execution function when the workflow is executed (wherein on condition that the format of input data of the first process-executing function is different from a format of output data of a process-executing function executed by a processing unit different from the first processing unit and just prior to the first process-executing function, the first data-transfer function has the faculties of transferring the input data from the different processing unit, and of converting the output data format into the input data format, and on condition that a format of input data of the second process-executing function is different from a format of output data of a process-executing function executed by a processing unit different from the second processing unit and just prior to the second process-executing function, the second data-transfer function has the faculties of transferring the input data from the different processing unit and of converting the output data format into the input data format in at least claim 8 and claim 18); and
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to combine the converting the output of one function to be input to another function with the systems and methods of Tan resulting in a system in which the output of a first function in one language is input to a second function in a different language, as in Tan, is converted to a format compatible with the second function as in Kobayashi. A person having ordinary skill in the art would have been motivated to make this combination, with a reasonable expectation of success, for the purpose of extending the flexibility and efficiency of utilizing the optimum processing for each function whilst maintaining continuity between functions dependent upon output of another (see at least Kobayshi ¶ [0012]), that is, utilizing the ability to convert the format of Kobayshi allows Tan to schedule function execution on the most optimum resources even in view of a format mismatch as Tan can utilize the format conversion of Kobayshi to mitigate that drawback.
Tan teaches a method of executing a plurality of functions of differing programming languages (And API for communicating therebetween, see at least ¶ [0038] – [0042]) and Kobayashi teaches that the output of one function is input to another function wherein the format needs to be converted but Tan and Kobayashi do not specifically teach determining to parallelly distribute the workflow based on input data size and utilizing a language which supports parallel processing when distributed parallelly.
However, in analogous art Liu teaches wherein the instruction to execute the workflow by selecting an optimal combination comprises: an instruction to determine whether the parallel distributed processing is needed for the candidate function based on the amount of data of the input of the candidate function (Therefore, using an analysis module of different running modes can to distinguish the container image. the container is preferably Docker application container engine technology, the management system of the OS of the container (Operating System) of the previous layer provides a layer of Runtime runtime to Code code can call the OS related information and input and output management. language version of the analysis module, a single operation or distributed operation information such as when creating the analysis module … Of course also may be based on upstream analysis module output data type, data format, data, analyzing the running mode of calculation complexity of algorithm module determined in the analysis module. if the data access mode is the Hadoop distributed file system hdfs a file or hives distributed database table, data is 2T, distributed platform currently available computing resource, analyzing module algorithm iteration times is more, the operation amount is large. intelligent judgement of the system adopts the distributed running the analytic module, when the data access mode is the local file is 1G data, a single computing cluster is currently available computing resources, computing complexity generally, intelligent judging system uses single running the analytic module in  at least page 8 line 41 – page 9 line 10);
an instruction to select the candidate function written in a language supporting parallel distributed processing, if the result of the determining indicates that the parallel distributed processing is needed for the candidate function; and an instruction to select a candidate function written in the same programming language as the previous execution function, if the result of the determining indicates that the parallel distributed processing is not needed for the candidate function (Because when creating a workflow module, the workflow module only refers to an analysis module, can be created based on different development language analysis module to identify, therefore, may be based on the identification of each analysis module and/or development language determining each analysis module is single machine operation or distributed operation. stand-alone operation and distributed operation of analysis module uses the development language is obviously different. to support distributed operation, need to use a programming language distributed version, a distributed version and single machine version referenced by different programming language library and the analysis module operating mode version only needs integrated container mirror the corresponding language library, setting the corresponding runtime (Runtime) assembly in at least page 8 lines 29-37).
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to combine the determining to parallelly distribute the workflow based on input data size and utilizing a language which supports parallel processing when distributed parallelly of Liu with the systems and methods of Tan and Kobayashi resulting in a system in which Tan’s determination of optimal execution of workflow among functions of different languages further implements the determining to parallelly distribute the workflow based on input data size and utilizing a language which supports parallel processing when distributed parallelly of Liu. A person having ordinary skill in the art would have been motivated to make this combination, with a reasonable expectation of success, for the purpose of improving efficiency of the workflow processing through achieving a flexibility and fine balance of resource consumption through analysis and implementation of single or distributed operation (see at least Liu page 6 lines 43-49).

With regard to claim 11, Tan teaches wherein the instruction to obtain the workflow comprises an instruction to obtain a workflow (receiving a task request, where the task request carries a task submitted by a user in at least ¶ [0008]) including a call for a function to perform a first functionality and a call for a function to perform a second functionality (each computing framework may implement multiple different types of functions, that is, each computing framework is capable of executing multiple types of tasks, so that each computing framework provides a corresponding API to implement each function that the computing framework can implement in at least ¶ [0038] and Perform the following operations for each sub-task in the sub-task set: determining, in all computing frameworks configured in a system, computing frameworks that are capable of executing the sub-task as candidate computing frameworks in at least ¶ [0047] and In this example, it is assumed that each of the sub-tasks has two optional computing frameworks: Hadoop and Spark in at least ¶ [0063] and ¶ [0038] and multiple types of computing frameworks contained in the resource management system share one cluster resource, and programming languages of the computing frameworks are different in at least ¶ [0005]),
wherein an instruction to execute the candidate function included in the workflow comprises an instruction to execute one of a first candidate function and a second candidate function performing the first functionality, and wherein a programming language of the first candidate function and a programming language of the second candidate function are different (For T1, it is predicated that the memory usage is 3,812.40012 MB when T1 is executed by using Hadoop, but the memory usage is 13,978.79972 MB when T1 is executed by using Spark. Apparently, both the two memory usages are less than the available memory 15,000 MB of the system. However, the predicated operation time in Spark is 354.16008 milliseconds, and is less than the predicated operation time of 2,541.60062 milliseconds in Hadoop. Therefore, Spark is used for executing T1 in at least ¶ [0066]), and
to execute one of a third candidate function and a fourth candidate function performing the second functionality, a programming language of the third candidate function and a programming language of the fourth candidate function are different (For T2, it is predicated that the memory usage is 1,270.79992 MB when T2 is executed by using Hadoop, but the memory usage is 8,895.60112 MB when T2 is executed by using Spark. Both the two memory usages are less than the available memory 15,000 MB of the system. However, the predicated operation time in Spark is 5,083.204 milliseconds, and is greater than the predicated operation time of 508.32184 milliseconds in Hadoop. Therefore, Hadoop is used for executing T2 in at least ¶ [0067]).

With regard to claim 12, Tan teaches wherein the instruction to execute one of the third candidate function and the fourth candidate function comprises an instruction to obtain a workflow including one of the first candidate function or the second candidate function and one of the third candidate function or the fourth candidate function, wherein the obtained workflow takes a minimum execution time (separately predicting, according to the input data of the sub-task and a predication model that corresponds to each candidate computing framework, operation time and resource consumption that correspond to each candidate computing framework when the candidate computing framework executes the sub-task; and selecting, in the candidate computing frameworks according to the predicated operation time and resource consumption that correspond to each candidate computing framework when the candidate computing framework executes the sub-task, a target computing framework executing the sub-task in at least ¶ [0047] and the candidate computing framework whose resource consumption is less than the available resource and that has the shortest operation time is dynamically selected to execute the sub-task, thereby improving efficiency of executing the sub-task, and improving working performance of the system in at least ¶ [0053]).

With regard to claim 13, Tan teaches wherein the instruction to obtain the workflow including one of the first candidate function or the second candidate function and one of the third candidate function or the fourth candidate function, wherein the obtained workflow takes the minimum execution time, comprises an instruction to obtain the workflow including one of the first candidate function or the second candidate function and one of the third candidate function or the fourth candidate function by using an optimization algorithm (separately predicting, according to the input data of the sub-task and a predication model that corresponds to each candidate computing framework, operation time and resource consumption that correspond to each candidate computing framework when the candidate computing framework executes the sub-task; and selecting, in the candidate computing frameworks according to the predicated operation time and resource consumption that correspond to each candidate computing framework when the candidate computing framework executes the sub-task, a target computing framework executing the sub-task in at least ¶ [0047] and the candidate computing framework whose resource consumption is less than the available resource and that has the shortest operation time is dynamically selected to execute the sub-task, thereby improving efficiency of executing the sub-task, and improving working performance of the system in at least ¶ [0053]).

With regard to claim 14, Tan teaches wherein the instruction to execute the workflow comprise comparing an execution time of a workflow including a first candidate function with an execution time of a workflow including a second candidate function (separately predicting, according to the input data of the sub-task and a predication model that corresponds to each candidate computing framework, operation time and resource consumption that correspond to each candidate computing framework when the candidate computing framework executes the sub-task; and selecting, in the candidate computing frameworks according to the predicated operation time and resource consumption that correspond to each candidate computing framework when the candidate computing framework executes the sub-task, a target computing framework executing the sub-task in at least ¶ [0047]), and executing a workflow calling a candidate function that takes a minimum execution time (the candidate computing framework whose resource consumption is less than the available resource and that has the shortest operation time is dynamically selected to execute the sub-task, thereby improving efficiency of executing the sub-task, and improving working performance of the system in at least ¶ [0053]).

With regard to claim 15, Tan teaches wherein the instruction to execute the workflow comprise an instruction, only in the case of an initial first time execution of the workflow (when the task request carries input data of the task submitted by the user, the input data of each sub-task is directly determined according to the input data of the task, or corresponding input data is directly determined according to each sub-task in at least ¶ [0046] and separately predicting, according to the input data of the sub-task in at least ¶ [0047], Examiner notes, that the predicting is based on the input data and the input data is received when the task is first submitted, thus, the comparison is performed only on initial first time execution), to compare the execution time of the workflow including the first candidate function with the execution time of the workflow including the second candidate function (separately predicting, according to the input data of the sub-task and a predication model that corresponds to each candidate computing framework, operation time and resource consumption that correspond to each candidate computing framework when the candidate computing framework executes the sub-task; and selecting, in the candidate computing frameworks according to the predicated operation time and resource consumption that correspond to each candidate computing framework when the candidate computing framework executes the sub-task, a target computing framework executing the sub-task in at least ¶ [0047]), and to execute a candidate function included in a workflow that takes the minimum execution time (the candidate computing framework whose resource consumption is less than the available resource and that has the shortest operation time is dynamically selected to execute the sub-task, thereby improving efficiency of executing the sub-task, and improving working performance of the system in at least ¶ [0053]).

Response to Arguments
Applicant's arguments filed 07/22/2022 have been fully considered but they are not persuasive. Applicant argues in substance:

Claims 1-15 stand rejected under 35 U.S.C. 101 because the claimed invention recites a judicial exception, is directed to that judicial exception, an abstract idea, as it has not been integrated into practical application and the claims further do not recite significantly more than the judicial exception. The applicant elects to participate in the DSMER pilot program.
With regard to point (a), Examiner acknowledges and accepts Applicant’s participation in the DSMER Pilot Program. Examiner further notes that the rejection under 35 U.S.C. § 101 has not been obviated by the instant amendment and has been updated to reflect the change in claim scope.
Applicant respectfully submits that Tan does not disclose or suggest at least the claimed features of “determining whether the parallel distributed processing is needed for the candidate function based on the amount of data of the input of the candidate function, if the result of the determining indicates that the parallel distributed processing is needed for the candidate function, selecting candidate function written in a language supporting parallel distributed processing; and if the result of the determining indicates that the parallel distributed processing is not needed for the candidate function, selecting a candidate function written in the same programming language as the previous execution function” as recited in claim 1.
With regard to point (b), Examiner respectfully disagrees with Applicant. This argument is directed to claim 1. Claim 1 is canceled and thus Applicant’s argument is moot. Applicant later argues the same limitations with reference to claim 4 which has been amended to recite as such. These arguments are addressed below. Argument has not been found to be persuasive.
… That is Tan does NOT disclose about "determining whether the parallel distributed processing is needed for the candidate function based on the amount of data of the input of the candidate function". Tan does NOT even mention about the parallel distributed processing. Therefore, "selecting candidate function written in a language supporting parallel distributed processing, if the result of the determining indicates that the parallel distributed processing is needed for the candidate function" and "selecting a candidate function written in the same programming language as the previous execution function, if the result of the determining indicates that the parallel distributed processing is not needed for the candidate function" of claim 1 cannot be anticipated from Tan and is not obvious from Tan.
With regard to point (c), Examiner respectfully disagrees with Applicant. Examiner has not relied upon Tan to teach the newly added limitations for which they are arguing, instead, Examiner has relied upon Liu. Insofar as Applicant is arguing against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Examiner directs Applicant’s attention to the detailed rejection above. Further, Applicant does not argue Tan does not teach any limitation for which Tan has actually been applied nor does Applicant argue that Kobayashi does not teach the limitations for which is was previously applied in now cancelled claim 1 wherein similar limitations are now present in claims 4 and 10. Argument has not been found to be persuasive.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 9563478 B1
teaches
Scalable concurrent execution of distributed workflows sharing common operations
US 20160306678 A1
teaches
Automatic Analytical Cloud Scaling of Hardware Using Resource Sub-Cloud


Examiner respectfully requests, in response to this Office action, support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line number(s) in the specification and/or drawing figure(s). This will assist Examiner in prosecuting the application.

When responding to this Office Action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of the art disclosed by the references cited or the objections made. He or she must also show how the amendments avoid such references or objections.  See 37 CFR 1.111(c).

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADLEY A TEETS whose telephone number is (571)272-3338.  The examiner can normally be reached on Monday - Friday, 6am-2pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Meng An can be reached on 5712723756.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/BRADLEY A TEETS/Primary Examiner, Art Unit 2195